t c memo united_states tax_court ella wallace petitioner v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioner fred e green jr for respondent memorandum opinion cohen judge this case was commenced in response to a final appeals determination denying relief for under sec_6015 the issue for decision is whether petitioner is entitled to relief under sec_6015 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioner resided in texas at the time her petition was filed at all material times petitioner was married to and living with ronald wallace wallace operated a family business known as american haulers an s_corporation he became ill in thereafter perry wilbanks who died in operated the business during wilbanks’ operation of the business unpaid bills and debts accumulated petitioner was aware that wallace faced financial difficulties as a result of the accumulated debts and his continuing poor health petitioner and wallace filed a joint federal_income_tax return for the return reported inter alia dollar_figure in business income from an oilfield service proprietorship known as wallace tools income from rents a loss from farming and no income from american haulers the return showed a total_tax of dollar_figure but the amount due was not paid when the return was filed that amount and related penalties and interest were duly assessed on date petitioner filed a form_8857 request for innocent spouse relief seeking relief under sec_6015 for and in response to questions on the form_8857 petitioner admitted knowledge that wallace had no income at the time the return was filed the form_8857 signed by petitioner’s counsel under a power_of_attorney represented that wallace was on his deathbed at the time the form_8857 was submitted there was no balance owing for and no return had been filed for the appeals_office did not consider the claim for because there was no balance due and did not consider the claim for because the return had not been filed when the form_8857 was submitted petitioner and wallace did not file a joint_return for before date the information petitioner submitted through her counsel to the appeals_office in support of her request for relief consisted primarily of information concerning wallace’s health the only submitted financial information reported that american haulers was out of business no personal financial information concerning income assets expenses or liabilities was submitted on date the final appeals determination for was sent to petitioner denying the requested relief having considered all relevant factors specified in applicable regulations the appeals_office determined the information we have available does not show you meet the requirements for relief you did not show it would be unfair to hold you responsible you did not establish to be held liable would cause you an economic hardship you did not establish you had a belief the tax due would be paid since you weren’t aware of the tax balance you are still married and living with your spouse after the petition in this case was filed petitioner’s request was reevaluated under new guidelines set forth in notice_2012_8 2012_4_irb_309 the appeals_office requested updated financial information but none was provided again considering all relevant factors the appeals_office concluded that there should be no change in the prior determination as of the time of the reevaluation on date petitioner had not filed a tax_return discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under sec_6015 or c a requesting spouse may seek equitable relief under sec_6015 because this case involves failure_to_pay_tax shown on a return rather than a deficiency petitioner is not entitled to relief under sec_6015 or c see 120_tc_137 sec_6015 provides that the commissioner may grant equitable relief from joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency in cases brought under sec_6015 the court applies a de novo standard of review as well as a de novo scope of review see 132_tc_203 petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a petitioner did not appear at trial and the parties submitted the case fully stipulated under rule her counsel represented that wallace’s continuing illness prevented petitioner’s appearance respondent did not object to an affidavit signed by petitioner and it was received in evidence that affidavit however addressed only wallace’s poor health wilbanks’ mismanagement of american haulers and wilbanks’ death petitioner acknowledges that our personal income during this time was from wallace tool s the affidavit did not address the material issues to wit whether petitioner knew or should have known that the tax reported on the return would not be paid whether she would suffer financial hardship if required to pay it and whether it would be inequitable to hold her liable for the unpaid balance in evaluating petitioner’s entitlement to relief we consider all facts and circumstances generally applying factors set forth in revproc_2003_61 2003_2_cb_296 superseding revproc_2000_15 2000_1_cb_447 among the factors to be considered are whether the requesting spouse would suffer economic hardship if not granted relief whether at the time he or she signed the joint_return the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year or years to which the request for relief relates see haggerty v commissioner tcmemo_2011_284 slip op pincite aff’d 505_fedappx_335 5th cir although streamlined procedures have been proposed by notice_2012_8 supra economic hardship and knowledge are still factors to be considered under the proposal see cutler v commissioner tcmemo_2013_119 at reconsideration of petitioner’s request during the pendency of this case is immaterial to the result in case of failure to pay the tax shown on a return the knowledge or reason to know factor addresses whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iii a c b pincite as the appeals_office determined petitioner asserted that wallace had no income when she signed the return she also was well aware of wallace’s health issues and had no reason to believe that the tax would be paid there is no evidence in the record satisfying petitioner’s burden under this factor similarly there is no reliable evidence of financial hardship if relief is denied this factor addresses whether payment of the liability will prevent petitioner from paying her reasonable basic living_expenses see revproc_2003_ sec_4 a ii incorporating sec_301_6343-1 and ii proced admin regs an analysis of economic hardship requires information from petitioner concerning her income assets and liabilities responsibility for dependents the amount reasonably necessary for basic living_expenses and the allowable living_expenses for her geographic area that information cannot be found in this record there is neither reason nor authority to override the appeals determination that petitioner is not entitled to relief under sec_6015 for neither nor is before the court we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or without merit to reflect the foregoing decision will be entered for respondent
